 In the Matter of CLAYTON & LAMBERT MANUFACTURING COMPANYandLOCAL 155, INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OFAMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZA-TIONSCase No. C-1839.-Decided August 20, 1941Jurisdiction:metal products manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:charges of, dismissed.An employer has not engaged in conduct violative of Section 8 (1) of theAct by demanding as a condition to reopening its plant and entering into acontract with the union, that the contract provide for the election of newmembers to supplant previous members of the shop committee.Discrimination:discharges of four members of previous shop committee becauseof their union militancy ; discharge of one employee because of his union activity ; charges of, dismissed as to two employees.RemedialOrders: reinstatement and back pay awarded.Mr. Earl R. Cross,for the Board.Dykema, Jones & Wheat,byMr. Elroy O. Jones,andMr. Nathan B.Goodnow,of Detroit, Mich., for the respondent.Mr. Maurice SugarandMr. Ernest Goodman,of Detroit, Mich., forLocal 155.Mr. Eugene R. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local 155, Inter-nationalUnion, United Automobile Workers of America, affiliatedwith the Congress of Industrial Organizations, herein called Local 155,the National Labor Relations Board, herein called the Board, by theRegional Director for the Seventh Region (Detroit, Michigan), issuedits complaint dated September 23, 1940, against Clayton & LambertManufacturing Company, Detroit, Michigan, herein called the re-spondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the National04 N. L. R. B., No. 74,502 CLAYTON & LAMBERT MANUFACTURING CO.503Labor. Relations Act, 49 Stat. 449, herein called the Act. Copies of-thecomplaint, accompanied by notices of hearing, were duly served uponthe respondent and Local 155.With respect to the unfair labor practices the complaint alleged insubstance: (1) that from about February 1937 to about January 28,1938, the respondent engaged in a general course of interference withthe self-organization of its employees by (a) exhorting employeesagainst organization for the purpose of collective bargaining, particu-larly in Local 155; (b) engendering fear that membership in and activ-ity on behalf of Local 155 would cause loss of employment; (c) express-ing hostility toward labor organizations and toward employees engagedin activities on behalf of International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organi-zations, herein called the U. A. W. A.; (d) threatening its employees,after shut-down of its plant on December 23, 1937, that it would notreopen its plant unless the employees abandoned the right to collectivebargaining through representatives of their own choosing; (e) enter-ing into an agreement, dated January 28, 1938, by which the employees"purported to abandon their right to collective bargaining throughrepresentatives of their own choosing"; and (f) deliberately applyinga seniority rule, as a basis for rehiring employees in February 1938, ina manner inconsistent with the terms of the agreement of January 28,1938; (2) that the respondent (a) eliminated Mischeff Cross 1 frommembership on the negotiation committee of Local 155, and from em-ployment after the reopening of the plant about February 1, 1938, byrequiring a complete change in the personnel of the negotiating com-mittee as a condition precedent to reopening the plant;- (b) failed torecall to employment Dale Harris, Felix Malotka, William Picken,Louis Stoeber, and Jacob Snyder,2 because they had joined and assistedLocal 155; and (c) discharged Julius Kantz on April 14, 1938, becausehe distributed a publication of Local 155 and because he joined and as-sisted Local 155; and (3) that by the foregoing acts the respondent in-terfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act and discriminated againstthe employees named above, in order to discourage activity on behalf ofLocal 155.The respondent filed its answer, date October 1, 1940, denying thatithad engaged in the alleged unfair labor practices.Among otherthings, the answer set forth that the respondent had bargained ingood faith with Local 155 and had recalled its employees to workafter the shut-down in accordance with the seniority provisions con-tained in the respondent's contract with the U. A. W. A. and Local3Also referred to in the record as Cross Mischeff2 Also referred to in the record as Jacob Camphouse. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD155, dated January 28, 1938, and that the respondent had dischargedJulius Kantz for cause as hereinafter more fully set forth.Pursuant to notice, a hearing was held at Detroit, Michigan, fromOctober 21 to November 9, 1940, before Thomas S. Wilson, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,the respondent, and Local 155 were represented by counsel.All par-ticipated in the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the close of the Board's case,counsel for the Board moved to amend the complaint with respectto formal matters to conform to the proof, and counsel for therespondent moved to dismiss the allegations of the complaint withrespect to Felix Malotka.There were no objections to these motionsand the Trial Examiner granted them.3Counsel for the respondentalso moved that the remainder of the complaint be dismissed on theground that the evidence introduced failed to sustain the complaint.The Trial Examiner denied the motion.During the course of thehearing the Trial Examiner ruled on other motions and on objec-tions to the admission of evidence.The Board has reviewed the rul-ings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.The Trial Examiner thereafter filed his Intermediate Report, datedMarch 14, 1941, copies of which were duly served upon the parties.He found that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act.He recommended that therespondent cease and desist from its unfair labor practices, and re-instate with back pay the employees named in the complaint, exceptMalotka, and that the complaint be dismissed as to Malotka.There-after the respondent filed exceptions to the Intermediate Report andsubmitted a brief in support of the exceptions.Local 155 filed areply brief.Pursuant to notice duly served on the parties, a hearingfor the purpose of oral argument was held before the Board in Wash-ington, D. C., on May 29, 1941.The respondent and Local 155 wererepresented by counsel and participated in the argument.The Board has considered the exceptions to the Intermediate Re-port and the briefs submitted by the parties and save as the excep-tions are consistent with the findings of fact, conclusions of law, andorder set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :3Malotka did not appear as a witness.At the hearing the attorney for Local 155 statedthat efforts to locate Malotka had been unsuccessful. Counsel for the Board did not objectto the respondent'smotion but requested that the allegation of the complaint with respecttoMalotka be dismissed without prejudice.We will, however,dismiss the allegations ofthe complaint as to him with prejudice. CLAYT0I\T & LAMBERT MANUFACTUR1Th G 00.505FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Clayton & Lambert Manufacturing Company, aDelaware corporation, having its main office and principal place ofbusiness at Detroit, Michigan, is engaged in the production,assem-bling, sale, and distribution of gasoline and kerosene fire pots andtorches, sheet-metal stampings, metal tire covers, and other similarautomobile parts.For the year ending September 1, 1940, the re-spondent purchased for use in its manufacturing process raw ma-terials consisting of brass, brass castings, brass forgings, sheet steel,paint, lacquer, solder, and steel tubing having a value of $950,927.14,of which approximately 80 per cent in value were purchased outsidethe State of Michigan.During the same period, the respondent soldand shipped finished products having a total value of $1,456,858.94.Of this amount it sold and shipped finished products having a valueof $525,781.70 to customers outside the State of Michigan.The re-spondent's answer admitted the jurisdictional allegations of thecomplaint.H. THE ORGANIZATION INVOLVEDLocal 155, International Union, United Automobile Workers ofAmerica, affiliated with the Congress of Industrial Organizations is alabor organization admitting to membership employees of the re-spondent.Local 155, which draws its membership from 60 com-panies engaged in the manufacture of automobiles or automobile partson the east side of Detroit, Michigan, maintains the Clayton & Lam-bert Division of Local 155 for the respondent's employees.III.THE UNFAIR LABOR PRACTICESA. Early collective bargaining; interference, restraint, and coercionSometime in 1933 a group of employees in the respondent's tool-room became members of the Mechanics Educational Society ofAmerica, herein called the M. E. S. A., an independent labor or-ganization.The record does not disclose the history of M. E. S. A.in the plant, except that it was inactive by 1937. So far as therecord discloses, there was no other union activity among the re-spondent's employees until 1937 when Local 155 began organizationalefforts at the respondent's plant.Sometime in February 1937, John Anderson, a representative ofLocal 155, arranged a conference between Charles F. Lambert, therespondent's president, secretary, treasurer, and general manager, 506DECISIONSOF NATIONALLABOR RELATIONS BOARDand a committee of the respondent's employees.As the result ofbargaining negotiations, in which, among other things, representativesof Local 155 stated that it represented a majority of the respondent'semployees, the respondent, on February 25, 1937, entered into a writ-ten contract with Local 155 to become effective March 1, 1937, andto run for 1 year. In the contract the respondent recognized Local155 "as a representative of its employees, upon submission of proofthat it represents a majority of the employees in the plant."Thecontract provided,inter alia, (1)for plant-wide seniority; 4 (2) forthe elimination of piece work and the substitution of hourly wages; 5(3) for wage increases and a minimum wage; (4) for an 8-hour dayand a 40-hour week, with time and a half for overtime; and (5) for agrievance procedure.The contract further provided that "the em-ployees shall have the right to be represented by a shop committeewho shall be elected in any manner determined by the employees."During March 1937, at an election conducted by Local 155 and therespondent, approximately 96 per cent of the employees designatedLocal 155 as their representative for the purposes of collectivebargaining.In the latter part of February 1937, Max Gnadt, foreman of thepressroom, separated from the pay roll Mischeff Cross, a member ofthe temporary organizing committee and of the first negotiating com-mittee for the Clayton & Lambert division of Local 155, and its chiefmembership recruiter among the respondent's employees.This oc-* The provision for plant-wide seniority was incorporated in the contract at the in-sistence of President Lambert.The contract also contained the following with respectto seniority :Section 1.Strict plant seniority rights shall prevail from the first date of hiring,providedthe employee appears satisfactory during a period of thirty days .. .Section 2.When conditions warrant a decrease of employees,the seniority list shall be strictlyobserved .. .Section 3.Employees laid off through no fault of their own shall retain seniority.Seniorityrights of those employees who quit shall terminate after a period of six months.Section 4.Employees transferred from one department to another shall hold seniority rightsin the department from which such transfer is made.Section 5.Allmembers of the shop committee shall bead seniority list during their term ofoffice and shall be returned to their regular standing on seniority list on terminationof service in said committee.On February 16, 1937, the day following the appearance of an item in the newspapersreporting that competitors had set a minimum wage scale of 75 cents an hour for menand 65 cents for women,the respondent,prior to the union negotiations,had posted inthe plant a notice announcing the institution of day work to supplant the piece-work basisof pay and setting a minimum wage scale of 75 cents an hour for men and 65 cents forwomen. CLAYTON & LAMBERT M'ANUFACTURIN'G 00.507curred about 10 'days after Cross had been hired by the respondent.According to Cross' testimony, he was told by Gnadt thatThere is no more work for you so you better don't come downtomorrow morning. . . . Cross, I am sorry about having tofire you out, but you know how these things are. I was toldby Mr. Fred Rueppel 6 to fire you for union activities. . . . Iwant to be in the clear with you, because I have been a unionman before and I know all about those things.In his testimony Gnadt denied telling Cross that he was being dis-charged for union activities on orders from Rueppel and denied thatRueppel gave such instructions.Except as to a general denial withrespect to making statements regarding union activities, Rueppel,although a witness, did not testify concerning the incident.Gnadtasserted at the hearing that he laid off Cross and five or six otheremployees because of lack of work and that Cross was selected becausehe had recently been hired.Gnadt did not give the names of thefive or six other employees and Cross testified that he did not knowof any employee other than himself who was separated at the time.As of February 15, 1937, the respondent employed in the press depart-ment at least four persons having seniority equal to that of Crossand seven persons having less seniority.Gnadt recalled Cross towork, after an absence of 2 days, when Local 155 protested his dis-missal.Under these circumstances, we do not credit Gnadt's testi-mony and find that the incident occurred as testified to by Cross.According to the testimony of Louis Stoeber, toolroom shop com-mitteeman, in April 1937, on the day of the return to the plant ofFactory Manager Fred Rueppel, after an illness which had kepthim from the plant, he approached Stoeber and intimated that his[Stoeber's] position in Local 155 might interfere with their personalfriendship and concluded the conversation by stating, "I tell youthis,within a year there is no organization in this place no more."At the hearing Rueppel denied telling Stoeber in effect that his unionactivities and their personal relationship might conflict.Rueppelfurther denied that he predicted the end of Local 155 at the expirationof the year. In his testimony Rueppel admitted, however, that hequestioned Stoeber concerning his position as shop committeeman,and that when Stoeber asserted that employer and union interestswere opposed to each other, Rueppel stated that he hoped that Stoeberwould be "on the right side."' Dale Harris testified that at a unionpicnic in April or May 1937, he and Cross, both shop committeemen,were told by Leo Williams, the respondent's assistant general man-ager then in charge of labor relations, whom Harris characterized6 The respondent's factory manager. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDas an uninvited guest, that they "were on the wrong side of the fence"and that they "had better get over on the other side."At the hear-ingWilliams asserted that he did not remember making this state-ment and claimed that he attended the picnic at the invitation of thethen president of the Clayton & Lambert division of Local 155 whowas no longer in the employment of the respondent and who didnot testify.Although Cross appeared as a witness he was not in-terrogated with respect to this aspect of the case.Jacob Snyder, anemployee and a union leader, testified that sometime in 1937 his fore-man,Walter Behrens, touched the union button that Snyder waswearing and called him "a screwball." In his testimony Behrensstated that he did not remember the alleged incident.We find, asdid the Trial Examiner, that Rueppel, Williams, and Behrens madethe statements substantially as testified to above by Stoeber, Harris,and Snyder.In addition, according to Snyder, in 1937 he was told by Rueppelthat he (Snyder) was responsible for "getting the God-damn Com-munist in there" referring to John Anderson, the union representativewho, on behalf of Local 155, had negotiated the March 1937 contractwith the respondent.Snyder further testified that shortly after thesit-down strikes in 1936 and 1937,' while at work he was told byRueppel, "The first organizer to come on French Road," I will shoothim."Stoeber testified that in September 1937, in the presence ofStoeber, Foreman Behrens, and Frank Kopak, an employee, Rueppelreferred to Stoeber's union activities and stated that Stoeber "oughtto be [indecent word] over." Rueppel denied making these statements.Kopak was not called as a witness and Behrens did not testify con-cerning the latter incident.Sometime during 1937, according toStoeber's further testimony, he was called into the fenced-off portionof the toolroom where Foreman Behrens had his desk.On this oc-casion Behrens referred to Cross as a Communist and warned Stoeber,according to the latter, that "some of these days you are going tofeel sorry that you ever joined a union."Except as related above,Rueppel denied making these statements.Since the Trial Examinerdiscredited Rueppel and Behrens as witnesses in connection with othertestimony and since we have found that they made other coercivestatements, we find that Rueppel and Behrens made the statementsset forth above and attributed to them by Snyder and Stoeber.We find that by the statements of Rueppel, Williams, and Behrens,as set forth above, the respondent interfered with, restrained, and7It is not clear from the record whether Snyder's reference was to the sit-down strikeswhich occurred in the automobile industry generally or to two sit-down strikes which, ashereinafter appears,took place in the respondent's plant during 1937.8Referring to the location of the respondent's plant. CLAYTON &LAMBERTMANUFACTURING Co.509coerced its employees in the exercise of the rights guaranteed inSection7 of the Act.9B. Relationsunder the 1937 contractThe administration of the provision in the contract, effective March1,1937, calling for plant-wide seniority, caused confusion in thetransfer of employees between departments and jobs.Similarly, thechange from piece work to hourly rates caused complications in theamount of work to be-done on particular jobs and by particular indi-viduals.During the first 5 months of the life of the contract, therespondent and the union shop committee 10 held frequent meetingsof considerable duration both during and outside working hoursin an effort to find a solution for these problems.Also, shop com-mitteemen and shop stewards instructed employees to lower theirproduction in cases in which the union representatives felt that thoseemployees worked at an unreasonably high rate of speed, as part ofa program to induce the respondent to set standard rates of produc-tion.In addition, in March and again in May 1937, the respondentgranted wage increases, which made its wage rates conform generallyto those paid by competitors in the Detroit area.Shortly after the hourly wage plan had superseded the piece-worksystem, the respondent's direct labor costs 11 began to rise and in Juneor July production began to decrease. In the latter part of July1937,Williams, in his own words, "finally told Cross, who headedup the committee, that if they did not live up to reasonable standardsor get the production somewhere near normal so that we couldoperate the plant I would have to discharge" Cross and AndrewLopine, shop committeemen.Later, about July 26, Williams notifiedCross and Lopine that they were discharged, and tendered their paychecks.About 3:30 or 4:00 o'clock that afternoon the employeesstopped work and a sit-down strike immediately followed.Thestrike, however, was settled that afternoon by negotiations betweenthe respondent and Nat Ganley, business agent of Local 155.AtUThe respondent excepted to the Trial Examiner's finding that the statements of super-visory employees set forth above constituted unfair labor practices within the meaningof Section 8 (1) of the Act on the ground,tinter aha,that such statements were notcoercive since Local 155 represented almost 100 per cent of the respondent's employees atthe time the statements were made and continued to represent an equal number of suchemployees at least until January 28,1938.We and not persuaded by this contention. TheAct is preventative in, purpose and the statements set forth above are in themselvescoercive in character without regard to their actual effect upon the employees.See, forexample,NationalLaborRelations Board v. A. S.AbellCo.,97 F. (2d)951 (C. C. A. 4),enf'g as mod.5 N L R. B. 644'° The shop committee for the Clayton & Lambert Division of Local 155 consisted of 11members: Mischeff Cross,Dale Harris,Louis Stoeber,William Picken,FelixMalotka,CharlesMiller,Andrew Lopine, Myrl Hall, Joe Bueckl,Jr.,Hampton Singletary, andArnold Barton.n Direct labor costs, as used herein and in the record, include only wages paid to pro-duction employees. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe settlement conference President Lambert stated that Cross andLopine had been discharged because of "a slow-down in production."At the insistence of Local 155, the settlement provided for the rein-statement of Cross and Lopine and the execution of a supplementalcontract to include terms which, Local 155 claimed, would tend toreduce confusion and friction in the plant.The supplemental con-tract, dated August 11, 1937, among other things, provided (1) thatstandards of production be set on each job -based upon productionaverages of April and May 1937 and that employees not averagingthe standards set be subject to discharge after warning and (2) that"Seniority shall be by departments or non-interchangeable occupa-tional groups." 12Shortly after the execution of this supplemental contract, Williamsproceeded to set standards of production in the plant. In Septem-ber, 1937, however, the shop committee, at the instance of Cross,rejectedWilliams' proposed standards since they had not been deter-22Article III of the contract, dated August 11, 1937, also contained the following pro-visions with respect to seniority:In order to clarify the provisions regarding seniority as contained in the originalagreement, the following proylsions shall govern the seniority set-up of the Company :rSection5.-The highest seniority will be held by the shop committeemen, eleven innumber and being made up of the president, secretary, recording-secretary, first vice-president, second vice-president and third vice-president of the Union and five others,one of whom will serve as head of the Safety Committee.Section6.-The next highest seniority will be held by one steward each from thefollowing departments :(a)Day Shift: (1) Press operators and die setters; (2) electricians, millwrights,machine repair and cranemen ; (3) laborers and sweepers ; (4) welders, gas and arc;(5) inspectors; (6) motor truckers and shippers; (7) screw machine; (8) buffers;(9) stewardess for women; (10) torch assembly; (11) metal finishing; (12) sheetmetal assembly, power hammer and band saw; (13) square shear and roller leveler;(14) time checkers; (tool and die 'and try-out department is covered by one of thecommitteemen included in the previous section).(b)Night Shift: (1) Press operators and die setters; (2) motor truckers andshippers; (3) sheet metal assembly, power hammer and band saw; (4) electricians,millwrights, machine repair, cranemen, electric truck drivers, laborers and sweepers ;(5) tool and die, try-out and inspectors; (6) square shear and roller leveler.Section10.-When there is an increase in the force in any department or occupa-tional group, employes shall be returned to work in accordance with their seniorityin the reverse of the order in which they were laid off before any new employes arehired.tsrssrSection12.-An employe shall lose seniority for any of the following reasons only :a.Employe quits.b.Employe is discharged for cause.c.Employe is absent from work for three consecutive work days withoutnotifying the employment office unless the employe shall present a certificate froma reputable physician to the effect that it was impossible for him to give noticesooner.d.Failure to report for work when called by the Company, provided, however,that no employe shall lose seniority if failure to report for work is caused by sick-ness or accident and the Company is notified of such condition within three daysafter the request to return to worke.A period of twelve months has elapsed since the employe last worked forthe Company during which time no written leave of absence was granted bythe Company. CLAYTON & LAMBERT AWTUFACTURMG CO.511mined by negotiation with union representatives.During the monthof September a rumor circulated in the plant to the effect that therespondent planned to close down several departments.About Sep-tember 15, the respondent advised the shop committee that thebuffing department would be discontinued as of October 1, 1937,sincethe respondent had arranged to have the buffing work doneoutside the plant at a lower cost.The shop committee protestedthe proposed discontinuance at several conferences with the respon-dent without success.Shortly after October 1, when the buffingdepartment ceased operations, the shop committee demanded resump-tion of buffing work.When the respondent refused to accede, theemployees, beginning about October 5 or 6, engaged in another sit-down strike which lasted 5 or 6 days. In settlement of the strike,the respondent and Local 155 entered into a memorandum of agree-ment, dated October 12, 1937.Among other things, the agreementprovided (1) that the respondent would not sublet any work "forthe sole purpose of undermining the union"; (2) that the six formeremployees of the buffing department would be transferred to anotherdepartment without loss of seniority; and (3) that "the managementand the subcommittee of three members of the shop committee willproceed without delay to arrive at the figures for the production rateas provided- for in the supplementary agreement of August 11th."Immediately after the execution of this agreement, the respondentand asubcommittee, composed of Cross, Harris, and a third shopcommitteeman, proceeded with negotial ions for the purpose of set-ting standard rates of production.Because of the large numberof operations involved, standards for all operations had not beencompleted by December 23, 1937, when the plant shut down as here-inafter related, but standards for most operations had been estab-lished and the negotiators were still at work with respect to theremainder at the time of the shutdown. The respondent's books,from which its auditor testified during the hearing, show that fol-lowing the October agreement, the respondent's direct labor costsbegan to drop, so that by December 23, 1937, costs and productionrates did not substantially differ from those of March or April1937.13C. The shut-down of December 23, 1937, and the events leading tothe contract of January 28, 1938About November 1, 1937, the respondent began to receive from cus-tomers a large volume of cancelations of orders and "cutbacks" ofWith respect to at least two operations described in the record as among those typical,costs of production markedly declined after April 30,,1937,and by December 23, 1937,production costs for such operations were substantially less than those as of April 30,1937.The respondent's books were not made part of the record. 512DECISIONSOF NATIONAL LABORRELATIONS BOARDreleases. 114On November 15, 1937, the respondent began laying offemployees and continued to do so from time to time thereafter untilDecember 23, 1937.The lay-offs were made in accordance with theseniority provisions of the supplemental contract of August 11, 1937.In making the lay-offs the respondent gave the shop committee eithera list of the names of employees or the number of employees to belaid off.Thereafter the respondent's employment manager, Hugh C.Montgomery, and the shop committee determined from seniority liststhe employees having the least seniority who were thereupon selectedfor lay-off.15On December 23, 1937, the respondent closed its plant, retaining,contrary to its usual practice, only its supervisory force for inventorypurposes, minor assembly work, and shipping.There is aconflict inthe evidence as to the tenor of the respondent's negotiations with theshop committee just prior to the shut-down. President Lambert testi-fied that he told the shop committee about December 15, 1937, thatthe respondent anticipated an indefinite shut-down and that he wouldcall the shop committeeas soon ashe knew that the plant would re-open.Shop Committeemen Cross, Harris, and Stoeber testified thatLambert told them that the plant was being shut down for a completeinventory, that nothing was said about an indefinite shut-down, andthat Lambert told them to return after the New Year to discuss thereopening of the plant.Factory Manager Rueppel testified that hewas informed by Lambert shortly before the shut-down that the shut-down was for inventory purposes, that Lambert at thattime gavehim no other reason for the shut-down, and that not until mid-January1938, was he told that the plant would be closed down beyond theinventory period.Similarly, Max Gnadt, foreman of the pressroom,and Walter Behrens, foreman of the toolroom, testified that they weretold that the shut-down was for inventory purposes.EmploymentManager Montgomery, who had been in the service of the respondentfor approximately 15 years, testified on cross-examination that he didnot learn the reason for the shut-down prior to its occurrence, thatordinarily Lambert informed him of the reason for substantial lay-offs, and that this was the first time to his knowledge that the plant14A release "cutback"refers to a direction from a customer to ship at a designatedtime an installment of products smaller in quantity than that previously indicated in acontract schedule or to postpone the shipment of an entire order to a date later thanthat previously specified.16 In April or May 1937,pursuant to the terms of the contract of March 1,1937, pro-viding for plant-wide seniority,the respondent had issued a seniority list containing thenames of all employees,including those employed in the toolroom,arranged in order oftheir seniority based upon original hiring dates.Many toolroom employees complainedof errors in the list and submitted suggestions to the management.Thereupon the re-spondent issued a separate list with respect to toolroom employees containing correctedseniority dates.Since the contract of August 11, 1937, provided for seniority rightsbased upon departments and non-interchangeable occupational groups,the respondentissued a third list set up on a departmental basis shortly after the making of that contract.The lay-offs in November and December 1937 were based upon the third list. CLAYTON & LAMBERT MANUFACTURE G CO.513had ever "completely" closed down.Upon all the circumstances wefind, as did the Trial Examiner, that the respondent told the shopcommittee in December 1937 that the shut-down was for inventorypurposes and that they should return to the plant to discuss reopeningafter the New Year.On January 2 or 3, 1938, members of the shop committee visitedthe plant.Uncontradicted testimony shows that they found thewindows of the plant painted over and barred, the gates closed, andthe doors barricaded.The shop committeemen asked the respondent'stelephone operator for permission to see Lambert.After the operatortalked to Lambert over the telephone, she informed the committeementhat Lambert refused to meet with them and that further efforts tosee him would be futile.Thereafter the committeemen went to theentrance to the employment office, where Montgomery opened it smallwindow and stated that he had been told by Lambert that there wouldbe no meeting between the respondent and the committee.Duringthe week that ensued the shop committee persistently endeavored toarrange a conference with Lambert at the respondent's plant office butwithout success.On January 10, 1938, however, Ganley, business agent of Local 155,secured an appointment with Lambert. Lambert gave Ganley a letterto the effect that the respondent was "unable to discuss any matterregarding future employment ... until the present written contractsare terminated" and that "the Company has agreed that it will recog-nize the U. A. W. A. as the bargaining representative of itsmem-bers."16That night, in informing the membership of Local 155 of hisconference with Lambert, Ganley reported that Lambert had saidthat the respondent would not enter into a written contract.17OnJanuary 11, 1938, Charles Miller, a shop committeeman, acting withoutunion authorization so far as appears, and Sherman Brown, an em-ployee,18 secured an interview with Lambert.Lambert gave them awritten statement to the effect that the respondent "will bargain col-lectively with the U. A. W. A. and the Shop Committee . . .as therepresentatives of its members upon the termination of the presentexisting contracts,"and when an understanding is reached, "the Com-pany will publish all such terms and conditions to its employees in awritten and signedstatement."19Between January 10 and 17, 1938, representatives of Local 155met with the respondent, who was represented in the negotiations by19 Italicssupplied"As hereinafterappears, in subsequent negotiations the respondenttook suchpositionand later withdrew from it18As hereinafter appears, Brown was associatedwith a dissident group within Local 155for the purpose ofunseating certain membersof the shopcommittee.19 Italics supplied. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident Lambert and Elroy O. Jones, an attorney for the respondentin this proceeding who had participated on behalf of the respondentin the negotiation of the agreement dated October 12, 1937.AboutJanuary 10, 1938, the respondent had completed its inventory and itssupervisory force, as Foreman Behrens testified with respect to him-self, was "[taking] it pretty easy."During this period the respondenttook the position that it would not sign a written contract. Jonesproposed that if Local 155 signed a document, which he produced,canceling the existing contracts, the respondent would immediatelyreopen the plant and recall 150 to 200 employees.Ganley refusedto cancel the existing contracts but offered to suspend the contracts,or modify them on terms mutually agreeable.The respondent re-fused.It represented that it could not operate profitably under the1937 contracts, principally because these contracts gave top seniorityratings to about 30 shop committeemen and stewards who, the re-spondent argued, would have to be' recalled to work regardless ofavailability of work for them.Ganley offered to negotiate modifica-tions in the "top seniority" provisions, but the respondent refusedand insisted upon cancelation of the contracts.Jones stated thatunless Local 155 agreed to cancel the existing contracts, the respondentwould keep the plant closed until March 1, 1938, when by their termsthey would expire. Jones further stated that the respondent wouldput its terms for the reopening of the plant in writing provided thatLocal 155 call a meeting of the employees at which the respondentwould distribute written copies of its position to the employees. Jonesclaimed that in the past the shop committee had misrepresented therespondent's position to the employees.Local 155 acquiesced in theprocedure suggested by Jones.On January 17, 1938, Local 155 assembled the employees for thepurpose of receiving the respondent's written statement of position.At the entrance of the union meeting hall, Jones distributed copiesof a printed statement, bearing the signature of President Lambertand addressed "To all employees."The document stated that therespondent was compelled to close its plant because of stoppage oforders and that "at present no definite statement can be made as tothe date when production can be resumed at the normal rate"; that"before any progress can be made toward resuming production theformer contracts will have to be terminated and ended." In thedocument the respondent further stated that it could not successfullyoperate its business and provide steady employment unless 14 condi-tions set forth were "substantially complied with."Among thesewere the following (1) "The Company will negotiate any changesnecessary with your representatives, but the company cannot be suc-cessfully operated under a written contract between the Company CLAYTON & LAMBERT MANUFACY URI G CO.515and its employees or their representatives or any labor organiza-tion";20 and(2) "a new shop committee, consisting of not more thanfive (5) employees, may be chosen by the employees actively em-ployed by the Company from among their own number, to negotiateand bargain collectively with the Company. . ."At the meeting theemployees voted to reject the respondent's termsfor reopening theplant.On the following day, January 18, Local 155 delivered to the re-spondent a written statement of its position.Among other things,itdemanded (1) exclusive recognition for the purpose of collectivebargaining; (2) recognition of a shop committee composed of regularemployees of the respondent for the purpose of settling grievances;(3) seniority by departments and non-interchangeable groups; and(4) continuance of the working conditions in general which prevailedexpressed a willingness to accept the respondent's proposal for areduction of the membership of the shop committee from 11 to 5,and to negotiate at any time modifications in any agreement reachedin order to allow the respondent "the flexibility of action" which therespondent had contended made operation under a written contractimpracticable.On January 24, 1938, the respondent presented to Local 155 aproposed written contract embodying substantially all 14 conditionscontained in the respondent's above-mentioned statement of position,except that relating to its refusal to execute a written contract.Rep-resentatives of Local 155 complained about the proposed limitationupon its selection of its shop committee.During the course of thenegotiations Jones stated on several occasions that the respondentwould not recognize the old shop committee because it was "full ofCommunists" whose purpose it was "to destroy all American insti-tutions" and that Local 155 would have to abolish it and elect anew committee because the old committee "were creators of disturb-ances andlack of discipline," particularly Cross, Harris, Stoeber,and Picken, whom Jones characterized as "disruptors of production,Communists."On January- 24, petitions were circulated, apparentlyby the dissident group of Local 155, among the employees endorsingthe plan for termination of the existing contracts and for the electionof a new shop committee upon reopening of the plant from em-ployees actively at work.The petitions were circulated by ordinarym In this connection the document stated "The National Labor Relations Act does notrequire or suggest written agreements."See, however,H. J. Heinz Co.v.NationalLaborRelations Board,311 U.S. 514, airg110 F.(2d) 843(C. C. A. 6),enf'g 10 N. L. R. B. 963 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees and presented, in completed form, to the management byEd Lanstra, an employee, on January 28, 1938.21On that day, the respondent presented a proposal containing minormodifications of its former proposed contract.The respondent modi-fied its position to enable all employees to participate in the selectionof a new shop committee but the respondent remained adamant withrespect to its demand that a new committee be selected.At a unionmeeting the same day, the membership voted to authorize the ac-ceptance of the proposed contract in the event further modificationscould not be obtained.Later the same day, the respondent, theU. A. W. A., and Local 155 signed a contract, dated January 28,1938.22By its terms all prior contracts and agreements, whetherwritten or oral, were "terminated, cancelled and no longer of anyforce and effect . . ." The contract also provided, among otherthings, (1) for the recognition of the U. A. W. A. as the exclusiverepresentative of the employees "unless and until a majority of theemployees of the Company shall designate or select other representa-tives for such purposes"; (2) that "all employees re-engaged by theCompany . . . shall be chosen from the present employment list .. .under the seniority provisions contained in this agreement"; 23 (3)21In this connection two incidents which occurred in October 1937 should be noted inpassing.Shortly after the second sit-down strike, Lanstra and Frank Yates, an employee,urged John Malofy, a press operator, to go to a certain room in the plant and stated thatifTheodore Pattison, Malofy's foreman,'\as at the door of the room, he should "not worrybut [go] right in."Later, when Malofy went to the designated room, he found Pattison,Yates,Lanstra, and several other employees, including Shop Committeeman HamptonSingletary, drinking whiskey during working hours on the night shift. In Pattison'spresence,Yates asked Malofy to sign a petition to remove Cross, Pickens, and other-unnamed shop committeemen from office and to install "a committee of our own."Malofysigned a petition produced by Yates and participated with the others, including Pattison,in the drinking.Pattisonmade no objection to the discussion of the petition.Thesecond incident occurred on October 23.On that day, Elroy O. Jones, the respondent'sattorney, attended a meeting of 25 to 30 employees, headed by Shop CommitteemanHampton Singletary and Sherman Brown, an employeeThe purpose of the meeting wasto organize sentiment for the removal of the shop committeemen. Jones claimed thathe went to the meeting, which was held at a private home, without knowledge of itspurpose and that he advised the dissident group that he could have nothing to do with it.Jones, however, told Lambert of the meeting.22The shop committee did not execute the contract. Charles Miller signed as an attestingwitness2316. Seniority rights shall be effective hereafter only upon the following basis#Sk#ndt(b)Seniority shall be by departments, or where there are non-interchangeableoccupational groups within departments, then seniority shall be by such groups.Such groups shall be determined by the Company.(c)Top seniority in each department or non-interchangeable occupational groupregardless of shift shall be given to any one member of the new Shop Committeeand/or a steward who may be re-engaged and actively working in such departmentor group.(d)Total length of employment by the Company of employees on seniority list(e)Ability of the employee to do the work available to be determined by theCompany on the basis of employment record of the Company for such employee; CLAYTON & LAMBERT MANTJFACTUR]ING CO.517that "a new Shop Committee to replace the present existing ShopCommittee, consisting of not more than five (5) employees, shallbe chosen by the employees from among the employees re-engagedand actively employed by the Company, to negotiate and bargaincollectively ..."; and (4) for top seniority ratings with respect toshop committeemen and stewards as above indicated.The contractmade no substantial changes in existing wage rates or other termsor conditions of employment relating directly to costs of production.D. The reopening of the plant and the failure to recallshopcommitteemenOn February 1, 1938, the respondent reopened its plant with agreatly reduced force.Shop Committeemen Cross, Harris, Stoeber,and Picken were not recalled to work.24The employees were recalledin accordance with a revised seniority list which Employment Man-ager Montgomery had completed during the shut-down.25Local 155was not given a copy of this list until about February 2, 1938.Al-though the list was in existence during the negotiations leading toprovided, however, that this shall not be construed to mean the individual merit ofone employee compared with another, whose employment records with the Companyshow that they are listed to do the same work, and that it does mean that for similarclasses of work straight seniority rights shall prevail and, further, provided thatany grievance arising in connection with this clause shall be handled through theregular grievance procedure provided for herein.17.An employee shall lose seniority for any of the following reasons only :(a)Employee quits(b)Employee is discharged for cause.(c)Employee is absent from work for three (3) consecutive work days withoutnotifying the employment office unless the employee shall present a certificatefrom a reputable physician to the effect that it was impossible for him to givenotice sooner.(d)Failure to report for work when called by the Company, provided, how-ever, that no employee shall lose seniority if failure to report for work is causedby sickness or accident and the Company is notified of such condition withinthree (3) days after the request to return to work.(e)A period of twelve (12) months has elapsed since the employee last workedfor the Company during which time no written leave of absence was grantedby the Company.24 Just prior to the execution of the 1938 contract, the shop committee consisted of 11members.However, for some time prior thereto, Local 155 had employed for negotiationpurposes a 5-man committee, consisting of Cross, Harris, Stoeber, Charles Miller, andHampton Singletary.Of the 11, Miller, Lopme, Myrl Hall, and Joe Buechl, Jr, wererecalled to work after the plant reopenedOf the remaining seven, five are listed in thecomplaint.The complaint was dismissed at the hearing as to one of the five since hefailed to testify.No explanation appears in the record for the omission from the complaintof the two remaining shop committeemen^ Prior to 1938, the respondent maintained a personnel file for each employee consistingof cards showing original hiring date, lay-offs, rehirings, and so forthUnder this systemeach item of employment data with respect to a single employee was noted on a separatecardShortly after August 11, 1937, Montgomery began the preparation of a so-called plantemployment history which consisted of a series of loose-leaf sheets each of which containedthe employment history of a single employee.Montgomery completed the plant employmenthistory late in December 1937 or in January 1938. The revised seniority list was basedupon the plant employment history.451269-42-vol 34-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 1938 contract, no mention of it' was made and Local 155 wasunaware of its existence prior to the execution of the contract.Para-graph 12 of the 1938 contract provided that all employees recalled"shall be chosen from the present employment list."There is somedispute in the evidence as to the list referred to.Ganley testifiedthat during the negotiations Lambert "definitely agreed that [therespondent] would use the seniority list of 1937 as a basis for recallingthe people to work." Cross and Harris, who participated in thenegotiations, corroborated Galley's testimony.Jones, while admit-ting that he himself was unaware of the existence of the revised1938 seniority list during the negotiations, testified at one point thatno reference was made "to any particular seniority list or employmentlist," and that he had never heard of a 1937 seniority list. In otherportions of his testimony, however, Jones recalled that Ganley hadstated that several shop committeemen would not be recalled since"there was a prospect that the company would not rehire all of thepeople on the employment list, that Ganley had "mentioned specifi-cally that Cross and Singletary, who were way down on the sen-iority list" would not be recalled, and that his [Jones'] reply was"Well, you and I understand it perfectly."Lambert testified thatalthough there was no mention of a seniority list during the negotia-tions, it was agreed between the negotiators that the respondentselect, as the contract provided, employees from the 1937 "employ-ment list" under the seniority provisions of the 1938 contract .21Under the circumstances, we find, as did the Trial Examiner, thatthe "present employment list" as used in the 1938 contract, referredto the 1937 seniority list as of the date of the shut-down and that therespondent agreed to recall the employees in accordance with suchlist.Although the provisions for loss of seniority in the contract ofAugust 11, 1937, and in the contract of January 28, 1938, were identi-cal and although the 1938 contract, as Montgomery admitted, did notalter the seniority practice previously established, as hereinafter setforth, the 1938 seniority list contained many changes in individualseniority dates and in the classification of non-interchangeable occupa-tional groups.Pursuant to the application of the new contract together with therevised seniority list, Harris, Stoeber, Picken, and Cross, all old shopcommitteemen, were not recalled to work when the plant reopened.As more fully discussed below, they had lost their preferred senioritystatus.26As hereinafter appears, these seniority provisions in essential respects were .identicalto those contained in the August 11, 1937, contract. CLAYTON &LAMBERT MANUFAG°1`URWGCO.5191.Dale HarrisDale Harris was first employed by the respondent on November6, 1928.On December 18, 1928, Harris quit and took employmentelsewhere when the respondent sold part of its plant.He returnedto work in the band-saw department27atthe respondent's plant in1930 and,' with three exceptions 28 and aside from intermittent lay-offs, continued to work in that department mainly as a rotary-shearand band-saw operator until July 1937.At that time the respondentopened its so-called government tank department to fill governmentorders.Employees were selected for work in that department uponthe basis of ability and seniority.The work of that departmentrequired the services of a paint sprayer.Harris, who had previouslydone paint spraying, was selected for transfer to the government tankdepartment as a paint sprayer in preference to two paint sprayersemployed in other departments.As the result of negotiations withthe respondent in the spring of 1937, Harris' seniority date was fixedas of May 13, 1931. Sometime later during 1937 the respondentrequired the services of an additional paint sprayer to meet the needsof increased production.Upon Harris' recommendation, FactoryManager Rueppel transferred John Mack,29 who during 1937 had aseniority rating of November 1, 1932, from another department andgave him that job. Still later, during 1937, the respondent requiredthe services of a third employee to substitute for, Harris during periodswhen Harris' presence on union business was required in the respond-ent's office.Upon Harris' recommendation, Rueppel gave ArthurWurm that assignment.During 1937 Wurm had a seniority ratingof November 1, 1932.Mack and Wurm had previously worked withHarris in the sheet-metal department.Neither Mack nor Wurm hadpreviously had sprayingexperience,and both required a trainingperiod.At Harris' instance, the respondent paid Wurm sprayers'rates for such work.However, during 1937, Harris and Mack werethe only employees in the government * tank department who wereclassified as sprayers, a non-interchangeable group.Until Febru-ary 1, 1938, Wurm, who actedas reliefsprayer, retained his classifica-tion as an employee in the sheet-metal department.When the27 The band-saw department later became a part of the sheet-metal department.21 In 1934 Harris had a dispute with Gibbs Hilton, his foreman, concerning overtime.and was discharged.Harris was recalled,however, within 4 or 5 days.At that timehe received a new badge number. On July 12, 1933, Harris left his employment on accountof death in his family and "put in a quit-slip."He returned to work 5 days later. Begin-ning in June 1935 Harris took about 3 months'leave because of illness.When he returned,work at the plant "was pretty slow."He received permission from the respondent to takeemployment elsewhere until "work would pick up" at the respondent's, and in accordancewith the practice then prevailing at the respondent'splant, received a "quit slip" onJuly 25, 1935.He returned to work on October 7,1935, and remained in the respondent'semployment until the shut-down on December 23, 1937.29Also referred to in the record as Pietrowski. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent opened its plant in February 1938, or shortly thereafter,Mack and Wurm were recalled to work as paint sprayers in the gov-ernment tank department. -On the respondent's 1938 seniority list,Harris' seniority date was moved back to October 7, 1935, while thatof Mack was moved ahead to June 22, 1928.Although Wurm's sen-iority date remained the same on the 1938 list, for the first time he wasclassified as a sprayer.The respondent claims that it did not recall Harris because onlytwo positions as sprayers in the government tank department wereavailable and that the respondent gave those jobs to employees withthe.greater seniority.The validity of the claim, however, dependsupon the respondent's good faith in changing Harris' and Mack'sseniority dates and in its revision of the non-interchangeable groupto includeWurm. The record reveals no justification for alteringMack's seniority date.During 1937 his seniority date had twicebeen fixed as of November 1, 1932, without complaint from him. Initsbrief the respondent contends that it altered Harris' senioritydate on the 1938 list because he had quit his employment on July25, 1935, and the contract of January 28, 1938, provided for lossof seniority in the event that an employee quits.As hereinaboveappears, however, the contract of August 11, 1937, contained ' anidentical provision.Yet the respondent did not advise Harris ofany change in his fixed seniority date, reached as a compromise insettlement of a grievance filed by him during 1937, until the publi-cation of the 1938 list and then without prior negotiation.30 Indeed,during the negotiations leading to the execution of the 1938 contract,in reply to an inquiry from Harris, President Lambert assuredHarris that in view of his long service with the respondent he wouldbe among the first group of employees recalled to work when theplant reopened.Besides, sinceWurm worked in the sheet-metaldepartment and acted as a part-time sprayer in the government tankdepartment during 1937, it seems unusual that the respondent re-classifiedWurm as a sprayer and recalled him in preference toHarris, a more experienced sprayer, who had occupied that job'fulltime.Furthermore, of a total of 23 employees working in the gov-ernment tank department as of the time of the shut-down on Decem-ber 23, 1937, Harris was the only employee not recalled after thereopening of the plant in February 1938.Moreover, upon discon-tinuance of the government tank department on September 1, 1938,$0The respondent did not publish a seniority date for Harris between August 11, 1937,and February 1, 1938. The respondent claims that there was no necessity for assigning aseniority date to Harris since he had top seniority as a shop committeeman.While weaccept this explanation as true, we are of the opinion that if the respondent had believedthat the contract of August 11, 1937, required a change in Harris' natural seniority, itwould have published a new seniority date for him. CLAYTON & LAMBERT MANUFACTURINGCO.521the 22 other employees were retransferred to their original depart-ments.In rehiring employees in the sheet-metal department during1939, the respondent skipped Harris and rehired employees with lessseniority, although his work had never been seriously criticized byhis supervisors during his long service with the respondent in severalcapacities.2.Louis StoeberOn the respondent's 1937 seniority lists, Louis Stoeber was classi-fied as a die maker in the toolroom and his seniority date was givenas December 2, 1931.All die makers in the plant made and ordinar-ily tried out their own dies. In the 1938 seniority list the respondentreclassified,without negotiation with Local 155, the toolroom em-ployees into 11 non-interchangeable occupational groups and all diemakers into 3 classifications : die maker, die fitter, and die tryout,and subclassified the die makers into 3 classes, A, B, and C.31Stoeberwas designated as a class B die maker and his seniority date waschanged to November 1, 1933, on the 1938 seniority list.After thereopening of the plant the respondent recalled all class B die makerswho had more seniority under the 1938 list, than Stoeber.Therespondent claims that it changed Stoeber's seniority date pursuantto the terms of the 1938 contract because he had quit on September8, 1933, to take employment elsewhere and had returned to workon November 1, 1933. Stoeber testified, however, that he had beenloaned by the respondent to the Briggs Company, which had businessrelations with the respondent, and that he took the employment thereat the request of Factory Manager Rueppel.About March 3, 1938, Stoeber took the matter of the change inhis seniority date to the respondent as a grievance through Local 155.At the conference Jones informed the representatives of Local 155that the determination of seniority dates had been made from therespondent's records and that this determination was final.Rueppelmade no reply when Stoeber denied that he had quit his employmentin September 1933 and recalled the circumstances of his leaving asindicated above in Stoeber's testimony. It is clear that the respond-ent considered the matter of altered seniority dates as a closed matterand so indicated to Local 155.However, about 1 month later, therespondent agreed to revise the seniority date of William Roggen-kamp, a die maker but not a shop committeeman, who, as in the caseof Stoeber, claimed that he had been loaned to the Briggs Company.and Roggenkamp was later recalled to work.Moreover, inasmuchu There is no explanation in the record as to the meaning of the subclassifications excepta general statement to the effect that they were based upon the nature of the jobsNosuch classifications existed prior to the shut-down,although the contract dated August 11,1937, provided for seniority by departmental and non-interchangeable occupational groups. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the contract of August 11, 1937, like the January 1938 contract,provided for loss of seniority in the event that an employee quit,since the respondent assigned Stoeber his original hiring date ashis seniority date pursuant to the terms of the August 1937 contract,it obviously did not regard Stoeber's absence from the plant in 1933as a quitting within the meaning of the contracts. In addition, therespondent passed over Stoeber in recalling die makers in 1939 andhired at least three new class B die makers during 1940 withoutrecalling Stoeber.3.William PickenWilliam Picken, a shop committeeman and the chief shop stewardin the toolroom, was also employed as a die maker in the respondent'stoolroom prior to the shut-down. Since Picken was first employedby the respondent on October 12, 1934, he had relatively low naturalseniority.On the 1938 seniority list Picken was classified as a classA die maker and no change was made in his seniority date. Inrecalling die makers during 1938, the respondent did not reach diemakers having as little natural seniority as Picken.As the result ofthe cancelation of the 1937 contracts and the execution of the 1938contract, Picken lost the top seniority rating which he had held byvirtue of his position as shop committeeman.In January 1939 the seniority rights of employees who had notbeen recalled to work after the shut-down were about to expire underthe terms of the 1938 contract which provided for such expirationwhen "a period of twelve (12) months has elapsed since the employeelastworked for the company . . ." About January 1939, Local155 requested that the 12-month period be extended to 18 months.The respondent refused the request but agreed that before hiringnew employees it. would recall the employees listed on the 1938seniority list, except that it would "skip" a few men listed thereon.The respondent refused to name the employees that it intendedto pass over on the seniority list.At the hearing the respondent'switnesses admitted that in recalling die makers in 1939 and 1940it "skipped" Picken although it recalled the other die makers onthe 1938 list who were available. In 1939 and 1940 the respondenthired approximately 38 new class A die makers without recallingPicken.4.Mischeff CrossMischeff Cross was first employed by the respondent as a pressoperator on February 8, 1937, and consequently had relatively lownatural seniority on the 1937 lists.When he came to the respond-ent'splant,Local 155 was engaged, in organizing the employees.Cross became a member of its temporary organizing committee and CLAYTON & LAMBERT M'ANUFACT'URMT 00.523soon became its chief recruiter of members.After Local 155 ob-taiiied the first contract, the Clayton & Lambert division electedCross as its secretary-treasurer and member of the shop committee.On two occasions during 1937, as hereinabove related, Cross' hire andtenure of employment were affected by matters relating to unionactivities.However, also on two occasions during 1937, Cross tookamajor role in the conduct of sit-down strikes in the plant.Therespondent made no change in his seniority date on the 1938 list but,as the result of the cancelation of the 1937 contracts and the execu-tion of the 1938 contract, Cross lost the top seniority rating which hehad enjoyed by virtue of his position as shop committeeman. Sincethe plant reopened in February 1938, however, the respondent hasneither hired new press operators nor recalled any old employees inthat occupational classification with less seniority than Cross.E. Conclusions with respect to interference, restraint, and coercionduring the shut-down, and as to discrimination against shopcommitteemenThe shut-down of December 23, 1937, although unique in the re-spondent's history, was occasioned by a substantial decrease in ordersand was for the purpose of taking inventory.During the first weekof January 1938, the respondent had decided not to reopen the plantunder the existing contracts with Local 155.From January 2 to 10,the respondent refused to meet with the shop committee. Inventorywas completed early in January and by January 10 the respondenthad sufficient orders to reopen the plant with about 150 to 200employees.However, the respondent conditioned reopening of theplant before March 1, 1938, when the existing contracts expired, uponcancelation of the contracts and the election of a new shop committee.The complaint alleges and the Trial Examiner found, in substance,that by its conduct in negotiating the 1938 contract, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The TrialExaminer concluded that the designation of members of a shop com-mittee was not a lawful subject of collective bargaining and that therespondent had by unfair labor practices, through the use of itseconomic resources, coerced the employees and their representativesinto executing a contract containing a provision which limited thegroup from which shop committeemen could be elected in derogationof the employees' right to representatives of their own choosing.Therespondent excepted to the finding on the ground that it had bar-gained in good faith with the employees' representatives and thatthe provisions of the contract were reached as a result of bona fidecollective bargaining. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint contains no allegation that the respondent lockedout its employees. In any event, the respondent was not precluded,under the Act, from demanding cancelation of the existing contractsand from keeping its plant closed if in the exercise of business dis-cretion it felt that the plant could not be operated profitably in theabsence of the kind of contractual relations which it deemed neces-sary to the conduct of its business.32The complaint contained noallegation that the respondent refused to bargain within the meaningof Section 8 (5) of the Act nor does the record support a conclusionthat the respondent shut down its plant. to avoid its duty to bargainwith Local 155.The respondent's anterior refusal to meet with theshop committee, its failure to grant exclusive recognition, and itsrefusal to enter into a written contract, lose significance in the faceof the pleadings and in view of the fact that the respondent subse-quently engaged in collective bargaining negotiations and enteredinto a written contract granting the employees' representativesexclusive recognition.The Trial Examiner's conclusions with respect to the eliminationof the old shop committee ignore the essential nature and functionsof shop committees in the automobile and other industries.As amatter of custom and practice, employees, by reason of their fa-miliaritywith conditions in the plant in which they work, areselected for the purpose of supplementing participation of localand international representatives in collective bargaining negotia-tions between employee and management representatives.Shop com-mittees do not act as representatives of employees within the mean-ing of Section 7 of the Act, unless selected as such.The respond-ent's employees had designated Local 155 as their exclusive repre-sentative for bargaining purposes.The contract of January 28, 1938,granted Local 155 such recognition and, in accordance with thecustom and practice in the industry'33 provided for a shop com-mittee of employees at work in the plant.We see no reason whymatters such as the size and general composition of a shop com-mittee of this character fall outside the realm of collective bargain-ing negotiations.We find that that portion of paragraph 14 of the1938 contract respecting the choice of a new shop committee,per se,32We do not, of course,pass upon such rights as Local 155 may have had under contractlaw or the obligations of the respondent thereunder pursuant to such contracts.33 Citing one of many possible examples, the agreement of widest embrace in the auto-mobile industry in 1940 limits the size of the shop committee (approximately one com-mitteeman for each 250 employees),limits the time committeemen may devote to handlinggrievances and the like as over and against working at their tasks,and provides that "Noone shall be eligible to serve as a committeeman unless be is an employee and until hisname has been placed on the seniority list and he is working in the plant"The agreementfurtherprovides that "while on leave of absence,no employee shall serve as acommitteeman." CLAYTON & LAMBERT IVtANUFACTURFNCr CO.525does not infringe the rights guaranteed under Section 7 of the Act.34We further find that the old shop committeemen were not unlaw-fully deprived of top seniority ratings by the cancelation of the oldcontracts and the execution of the new.Since the respondent acted in reliance upon the seniority provisionscontained in the 1938 contract and did not hire new press operatorsor recall press operators having less natural seniority than MischeffCross, the respondent did not discriminate with respect to his hireor tenure of employment.We shall therefore dismiss the allegationsof the complaint with respect to Cross.As we have noted above, however, the respondent contended that,in addition to Cross, Harris, Picken, and Stoeber were not recalledtowork after the plant reopened in February 1938 because theirseniority did not entitle them to recall.As we have found above, therespondent did not engage in unlawful conduct in securing a contractproviding for a new shop committee with the consequent loss ofpreferred seniority by the old shop committeemen. It is apparenthowever, and we find, as did the Trial Examiner, that the respond-ent unlawfully utilized the January 1938 contract to rid itself ofHarris,Picken, and Stoeber because of their union militancy.Asdescribed above, the respondent, without prior notice to Local 155,altered the seniority dates of Harris and Stoeber, old employees.During 1939 and 1940 the respondent inserted advertisements in thenewspapers for die makers and hired more than 30 new die makersand others and thereby avoided giving employment to Harris, Stoe-ber, and Picken, qualified workers.35Under these circumstances wefind,,as did the Trial Examiner, that the respondent discriminatedwith respect to the hire and tenure of employment of Dale Harris,William Picken, and Louis Stoeber, thereby discouraging member-ship in Local 155, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.24 It is significant, moreover,that in addition to the absence of an 8(5) allegation, thecomplaint does not allegethe invalidityof the 1938 contract because of the insertion ofparagraph 14 therein.31The respondent's contentions,that it wasunder no obligation to furnish employmentto Stoeber,Picken, and Harris after the expiration of their seniority rights andthat therespondent passed over them on the seniority list becausetheir workwas unsatisfactory,are withoutmerit.The questionof seniorityperse is of course notcontrollingin determin-ing whether the respondent has engaged in such discrimination as isprohibited by Section8 (3) of the Act See, for example,PhelpsDodgeCorp. V. National Labor RelationsBoard,313 U S 177,mod and iemanding113 F (2d) 202 (C C A 2), enf'g as mod 19N. L. R. B. 547;MatterofWaumbec Mills, Inc.andUnited Textile Workers of America,15 N. L.It.B. 37, enf'd inN. L. R. B. v. Waumbec Mills Inc.,114 F. (2d) 226 (C C. A. 1).Aside fioni little mole than bare assertim.s by the respondent's witnesses to that effect,these is no convincing eudence in the record that the wmk of these employees had beenunsatisfactory. 526 , DECISIONSOF NATIONALLABOR RELATIONS BOARDF.The discrimination against Jacob SnyderJacob Snyder, along with Picken and Stoeber, was an employeein the respondent's toolroom.During his employment with the re-spondent he was laid off a number of times and recalled each timewhen fluctuations occurred in the respondent's die work.AboutApril 1935 Snyder informed Factory Manager Rueppel that he wasleaving to go to Europe.Rueppel replied that Snyder's job wouldbe open for him when he returned if the respondent had work.WhenSnyder returned 15 months later, he notified Rueppel, stating thatif the respondent did not have work for him, he' would take an-other job.Snyder was rehired 3 days later.Generally, Snyderworked as -a die leader, the highest type of die-making work, but onoccasion he supervised die-tryout work.Snyder, along with Pickenand Stoeber, was never recalled to- work after the shut-down.Mont-gomery testified that he was told by Foreman Behrens that Snyder'swork and cooperation were not satisfactory and for that reasonBehrens refused to recall Snyder in 1939 and 1940 when the respond-ent needed die workers.Behrens, on the other hand, testified that hehad no discussion with Montgomery about recalling Snyder, andBehrens asserted at the hearing that his only criticism of Snyderwas that "he spent too much time in the washroom."In 1933 Snyder and his half brother, Camphouse, had called a meet-ing of the respondent's toolroom employees during the time that theAl.E. S. A. was organizing the toolroom.The demands framed bythis group were presented to the respondent and led to an increaseinwages and a reduction in working hours.When Local 155 or-ganized the plant in 1937, Snyder became active in soliciting mem-berships.He was elected trustee of Local 155 and a member ofits trial board.Although Snyder's union duties did not bring himinto negotiations with the respondent, it is clear that his interestin and activity on behalf of labor organizations were known to therespondent.Snyder habitually wore his U. A. W. A. button in theplant.As we have found above, during 1937 Behrens on one occa-sion touched Snyder's union button and called him a "screwball,"and on another occasion Factory Manager Rueppel told Snyder thathe was responsible for bringing to the respondent's plant a repre-sentative of Local 155 whom Rueppel characterized as a Communist.Snyder's seniority date on the 1937 lists was February 1, 1931.On the 1938 seniority list Snyder's seniority date was changed toJuly 23, 1936.The respondent contends that this change was re-quired by the contract of January 28, 1938, which provided, amongother things, that "an employee shall lose seniority" in cases in which OLAYTON & LAMBERT MANurAOTVRRIM 00.527"a period of twelve (12) months has elapsed since the employee lastworked for the Company during which time no written leave ofabsencewasgranted by the Company."However, although thecontract of August 11, 1937, contained an identical provision, therespondent in assigning seniority dates pursuant to that contract,fixed Snyder's seniority date as February 1, 193136 'Furthermore,since the practice of "written" leaves of absence was -not followedin the respondent's plant prior to 1937, in giving the provision quotedabove retrospective operation the respondent applied the contractin a mannercontrary to its plain intent.Under these circumstanceswe find that the respondent changed Snyder's seniority date becauseof hisunionactivities.As' related above, the toolroom employees were divided into 11non-interchangeable occupational groups and former die makers wereplaced into classifications as die-maker, A, B, and C, die fitter, anddie tryout on the 1938 seniority list.Snyder was 1 of 11 employeesclassifiedas a classA die maker. Frank Kopacz, who was also clas-sifiedas a classA die maker, was given a seniority date of June 2,1930, on the 1938 seniority list.On the 1937 seniority list Kopacz,like Snyder,-was classifiedas a dieleader and his seniority had beenfixed as of February 17, 1931, without complaint from him as far asthe record discloses37When the plant reopened in February 1938,Kopacz was recalled to work.Thus the alteration in the senioritydates of Snyder and Kopacz acted to give Kopacz, and to denySnyder, employment upon the reopening of the plant.Moreover,the respondent recalled fellow employees who did die-making and(lie-tryoutwork during 1937 although they were classifiedas classB die makers or as tryoutmen onthe 1938 list and had less senioritythan Snyder.While class B die makers could not perform the workof classA die makers, class A die makers were amply qualified toact asclassB die makers, and Snyder not only had experience indie-tryout work but also had supervised the work of such employeeswhile in the service of the respondent. In addition, without recall-ing Snyder, as hereinabove set forth, during 1939 and 1940 the re-spondent hired more than 30 new class A die makers. In doing so,so On the first seniority list issuedby therespondent pursuantto the contracteffectiveMarch 1, 1937,Snyder's seniority date was listed as July 23, 1936,as subsequently givenon the 1938 list.However,as set forth above, the respondent issued a corrected listshortly after the issuance of the first list when many toolroom employeescomplained oferrors in the original, and listed Snyder as having a seniority date ofApril 2, 1931, ap-parently a mistake except as to the year.The third seniority list issued by the respondentduring,1937 gaveSnyder a seniority date of February1, 1931.S'On the first seniority listKopacz's seniority date was given as November 3, 1933. Onthe second,or corrected seniority list,this was changed to February17, 1931.Kopacz'sseniority date, as thus corrected, was repeated in the respondent's third list issued during1937. 528DECISIONSOF NATIONALLABOR RELATIONS BOARDthe respondent admittedly "skipped' Snyder on the seniority listwithout any serious claim that his work had been unsatisfactory.We find, as did the Trial Examiner, that the respondent failed torecall Snyder on February 1, 1938, and at all times thereafter, be-cause of his organizational activity and his membership in andactivity on behalf of Local 155.We find that the respondent, by failing to recall Jacob' Snyderwhen the plant reopened and by refusing to rehire him thereafter,discriminated in regard to his hire and tenure of employment, therebydiscouraging membership in Local 155, and thereby interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.G. The discharge of Julius KantzThe complaint alleged that Julius Kantz was discriminatorilydischarged on April 15, 1938, because of his membership in and ac-tivity on behalf of Local 155.The answer denied these allegationsand affirmatively alleged that Kantz was discharged on April 14,ployees in violation of a so-called "Americanism clause," which hadbeen made a condition of employment, and also for creating a dis-turbance interfering with the discipline and efficiency of employees.Kantz began work for the respondent either in 1933 or 1934.Hejoined Local 155 in 1937.He was recalled to work after the shut-down on February 1, 1938. , Thereafter he was elected a member ofthe new shop committee selected from among the employees recalled.The contract of January 28, 1938, provided that the respondentand Local 155 negotiate shop rules. In connection with such negotia-tions, in February and March 1938, Jones proposed the adoption asa shop rule of a so-called "Americanism" clause which by its termswould sanction the respondent's dismissal of any employee foundguilty of committing any act or making any statements against theAmerican constitutional form of government or in favor of Commu-nism or Fascism.Representatives of the U. A. W. A. Internationaland of Local 155 objected because the clause made the respondent thesole judge of guilt and suggested the establishment of a joint board,composed of management and employee representatives, to exercisethat function.Jones polled the shop committeemen present at thenegotiations as to whether they objected to the clause as proposed bythe respondent.All except Kantz voiced their approval of the clause.However, because of the protests of the other union representatives,the clause was not adopted as a shop rule negotiated between therespondent and employee representatives but the respondent uni- CLAYTON & LAMBERT MANUFACTURING CEO.529laterally made it a condition of employment which it published ina document and distributed to the employees.33Thereafter and prior to April 14, 1938, the educational directorof Local,155 prepared a pamphlet for distribution to the membersof the organization.Before -working hours on the morning ofApril 14, 1938, Kantz distributed copies of the pamphlet which hehad secured at union headquarters to employees inside and outsidethe plant.No rule existed prohibiting the distribution of liter-ature in the plant.While Kantz was walking to his post inside theplant, he was approached by Claude Nichols,' an employee, who ina loud voice accused Kantz of passing out communistic literature andprotested against use of union funds for such purpose.An argu-ment followed but ended before working hours began.AlthoughNichols testified that Kantz "wanted to fight," no violence occurred.The evidence is clear that Nichols was responsible for whatever dis-turbance took place.At noon, Nichols, a union member, apologizedfor his conduct to Kantz.As hereinbelow set forth, the pamphlet which Kantz distributedbore on its first page a notice stating that Local 155 had reprinted thearticle contained in the pamphlet for the purpose of informing mem-bers as to the position of the Catholic Church with respect to theC. I. O. and union organization.39The reprint, taken from the33 The document read in part as folloii s :CLAYTON & LAMBERT MFG. CO.I.CONDITION OF EMPLOYMENTAmericanismThis Company believes in the principles of the American form of ConstitutionalGovernment under which the United States of America was founded and in the activepromotion and protection of such governmentThe Company and all of its em-ployees have the right, privilege and duty to prevent any statements and actionswhich will tend to weaken, undermine or destroy such principles.Any employee ofthis Company who is proven guilty of making any statement or taking any actionof any kind, contrary to such principles, w-hether on Company time or property, orotherwise,may be instantly dismissed.It is the duty of every employee of thisCompany to immediately report any violation of this rule to the foreman of hisdepartment to the end that Communism, Fascism or any form of government otherthan that in force in the United States shall not be permitted to replace the Constitu-tion which all citizens of this Country are sworn to protect.11PERMANENT SHOP RULES39The heading and beginning of the pamphelt read as follows :nUNITED AUTOMOBILE WORKERS OF AMERICA LOCAL #155DEAR BROTHERS AND SISTERS: The Educational Department of your local believesthat all members will be interested in reading the Catholic position in regards to 530DECISIONS OF NATIONALLABOR RELATIONS BOARDCorpus Christi Chronicle published by the Church of Corpus Christi,Texas, containedsuggestionsas to the position which Catholics shouldtake between Fascism and Communism, stating among other things,"we must avoid bothextremes," "we can make no compromise withatheism."It pointed out that there were Communists who supportedthe C. I. O. and C. I. O. organizers who were Communists. Itpointed out that the communist program included an endorsement oflabor unions, and advocated eradication of unjust conditions as a pointof departure to attain justice rather than denunciation of Com-munism. It condemned capitalists who oppose collective bargainingand gains for labor. In this connection the article stated "thatthere is one way to fight a comparatively small group of wealthyindividuals who . . . threaten to plunge the whole world into war,poverty, and cultural slavery.The common goal demands that theybe halted-by persuasion, if possible, by force, if necessary."Thearticle concluded with the statement that "Our only weapon is to bemore active than the Communists, to outdo them in the performanceof good works.We mustexcelthem in the fight for every goodcause."Jones received a copy of the pamphleton the samemorning thatitwas circulated.He testified that he determined that the pamphletwas Communistic by comparing portions of its contents with ad-mitted "Communistic documents which appeared" in cases beforethe Supreme Court of the United States and Michigan courts.Uponinstructions from Jones, the respondent called a meeting in theplant office that afternoon at . the end of the work day. Jones,Montgomery, the shop committee, Kantz, Nichols, and several otheremployees attended.After questioning and determining that Kantzhad distributed the pamphlets that morning, Jones stated that hewould have to discharge Kantz because of the above-quoted conditionthe C. I. O. and unionism.For this purpose we reprint the following articles foryour information.Fraternally yours,LOCAL #$155, U. A. W A,SAN SWEEP,Ed. Director"A way out""Reprinted in full from the 'Corpus Christi Chronicle' published monthly by theChurch of Corpus Christi.February Issue, Vol.3,No. 6."Father Parsons, S. J., last winter in the Commonweal,warned American Catholicsthat by our onesided denunciations of Communism we are in danger of allying our-selves with the Fascist camp.We must avoid both extremes,he explained."What we Catholics want is an industrial democracyalong the lines laid down inthe papal encyclicals and interpreted for us in America by Fathers McGowan, Ryan,Haas, etc.Organized capital should bargain with organized labor in accordancewith Christian principles.But for such a program to be put into effect, it is clearlynecessary that labor first be organized."[Italics supplied.] CLAYTON &LAMBERTMANUFACTURING Co.531of employment.He thereupon ordered Montgomery to removeKautz's name from the pay roll.The pamphlet contained literature prepared by the educationaldirector of Local 155 upon a subject about which he thought it im-portant to give the employees information.Kantz was acting onbehalf of Local 155 in distributing the pamphlet.The respondent'saction against Kantz was not taken because he passed out what therespondent alleged was Communistic literature.The reprint, asJones determined by investigation after discharging Kantz, and asappears on the face of the documents, was taken from an officialpublication of the Catholic Church. It dealt with subjects of com-mon concern to labor organizations and did not contain any appealfor the overthrow of the American form of government by forceand violence.Of all the members of the new shop committee, Kantzalone had joined the U. A. W. A. official and the business agent ofLocal 155 in opposing the form of the respondent's proposed "Amer-icanism clause."Nor was the discharge of Kantz caused by thedisturbance in the plant on April 14, 1938.The respondent tookno action against Nichols, who had created the disturbance.We areconvinced and find, as did the Trial Examiner, that the respondentdischarged Kantz to demonstrate that opposition to the respondentacross the conference table would entail grave consequences and todiscourage the kind of concerted activity in which Kantz had engaged.We find that by discharging Julius Kantz the respondent dis-criminated with respect to his hire and tenure of employment, therebydiscouraging membership in Local 155, and interfering with, re-straining, and coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent as set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the purposes of theAct.We have found that -the respondent failed to reinstate Dale Harris,William Picken, Jacob Snyder, and Louis Stoeber upon the reopen- 532DECISIONSOF NATIONALLABOR RELATIONS BOARDing of its plant about February 1, 1938, and thereafter refused torehire them, and that it discharged Julius Kantz on April 14, 1938,because of their leadership in concerted activities among the em-ployees.In accordance with our usual practice and in order toeffectuate the policies of the Act, we will order the respondent tooffer these employees, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice totheir seniority and other rights and privileges, and to make themwhole for any loss of pay they may have suffered by reason of thediscrimination against them by payment to each of them of a sumof money equal to the amount each normally would hateearned aswages 'from the date of the discrimination 4° to the date of the offerof reinstatement, less his net earnings 41 during said period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIoNS OF LAW1.Local No. 155, International Union, United Automobile Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, is alabor organization, within the meaning of Section 2 (5)of the Act.-2.By discriminating in regard to the hire and tenure of employ-ment of Dale Harris, JuliusKantz,William Picken, Jacob Snyder,and Louis Stoeber, thereby discouraging membership in a labor or-ganization, the respondent has engaged in and is engagingin unfairlabor practices, within the meaning ofSection 8(3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act. .90Discrimination with respect to Dale Harris first occurred on February 28, 1938, whenthe respondent recalled John Mack and Arthur Wurm to work as sprayers in the gov-ernment tank departmentDiscrimination with respect to William Picken, who was listedas a class A die maker, first occurred on July 19, 1939, when the respondent recalledseveral class A die makers who had less seniority than Picken.Discrimination withrespect to Jacob Snyder first occurred on February 1, 1938, when the respondent recalledFrank Kopacz to workDiscrimination with respect to Louis Stoeber, who was listed asa class B die maker, first occurred on July 12,1939,when the respondent recalled towork class B die makers having less seniority than Stoeber.41By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590, 8 NL. R.B 440. Monies received forwork performed upon Federal,State,county, municipal or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporation V. National Labor RelationsBoard,311 U. S. 7. CLAYTON & LAMBERT MANUFAC` EJR1 G 00.5334.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, Clayton & Lambert Manufacturing Company, andits officers,agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local No. 155, InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, or any other labor organiza-tion of its employees, by discrimination in regard to hire or tenureof employment or any term or condition of employment ;(b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aidor protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Dale Harris, Julius Kantz, William Picken, JacobSnyder, and Louis Stoeber immediate and full reinstatement to theirformer or' substantially equivalent positions, without prejudice totheir seniority and other rights and privileges;(b)Make whole Dale Harris, Julius Kantz, William Picken, JacobSnyder, and Louis Stoeber for any loss of pay they have suffered byreasonof the respondent's discrimination in regard to their hire andtenure of employment by payment to each of them of a sum of moneyequal to that which each would normally have earned as wages dur-ing the period from the date of the discrimination to the date of theoffer of reinstatement, less his net earnings during said period;(c)Post immediately in conspicuous places in its plant in Detroit,Michigan, and maintain for a period of at least sixty (60) consecu-tive days from the date of the posting, notices to its employees stat-ing : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order; and (3) thatthe respondent's employees are free to become or remain members ofLocal No. 155, International Union, Automobile Workers of America,affiliated withthe Congress of Industrial Organizations, and that451269-42-vol. 34-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent will not discriminate against any employee because(d)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be and the same herebyis dismissed to the extent that it alleges that the respondent discrimi-nated against Felix Malotka and Mischeff Cross with respect to thehire or tenure of their employment.MR. EDWIN S. SMITH, dissenting in part :I cannot agree with the conclusion of the majority that the re-spondent's activities in forcing acceptance of the 1938 agreementupon its employees was a valid exercise of the respondent's eco-nomic powers.The respondent's admitted motive in limiting thefield from which shop committeemen might be chosen by the em-ployees was its desire to rid itself of four militant union leaderswhose activities as representatives too zealously protected the rightsof their fellow employees to the inconvenience of the respondent.The record in this case shows a flagrant disregard for the rightsof employees under the Act.The decision of the majority, I be-lieve, engages in specious reasoning and does violence to the plainwords of the Act. It directly overlooks, without specifically revers-ing, numerous applicable principles enunciated by the Board inprevious cases, many-of which have received approval in the deci-sions of Circuit Courts of Appeals and the Supreme Court of theUnited States.42The facts in the record are not seriously in dispute.They reveal plainly a campaign by the respondent to dictate thechoice of employee representatives and to oust from employmentthe representatives of the employees' own choosing.Although the shut-down of December 23, 1937, was occasionedby a substantial decrease in orders, and was for the purpose oftaking inventory, by January 2, 1938, when the shop committee firstvisited the plant to discuss its reopening with President Lambert,the respondent had prepared the plant to appear in a condition ofindefinite shut-down by painting over and barring the windows,closing the gates, and barricading the doors.During the first weekof January 1938 the respondent had decided not to reopen the plantunder the existing contracts with Local 155.From January 2to 10 the respondent refused to meet with the shop committee.Although inventory was completed early in January, and by January42 See,for example,International Association of Machinists v National Labor RelationsBoard,311 U. S. 72, aff'g 110 F. (2d) 29(App. D. C.),enf'g 8 N. L. R. B. 621;NationalLicorice Co V. NationalLabor Relations Board,309 U. S. 350,aff'g asmod. 104 F. (2d)655 (C. C. A. 2), enf'g as mod.7 N L. R B. 537. CLAYTON & LAMBERT MANUFACTURING CO.53510 the respondent had sufficient orders to reopen the plant withabout 150 to 200 employees, th" respondent conditioned reopeningof the plant before March 1, 1938, when the existing contractsexpired, upon cancelation of the contracts, and refused to discusssuch alternatives as the modification of the existing contracts orthe suspension of their operation pending negotiation of a newcontract.While the respondent might lawfully use any economicadvantage at its command in bargaining with Local 155 with respectto the cancelation of the contracts and other terms and conditionsof employment, the respondent was not justified in using the eco-nomic situation to violate the Act.Thus, in refusing to meet withthe shop committee '43 by making the cancelation of the existingcontracts a condition to the resumption of bargaining,44 by refusingto grant Local 155 exclusive recognition 4' and by taking the posi-tion that it would not enter into a written contract with Local 155,46the respondent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by the Act. In addition, therespondent's threat to keep the plant closed down despite the com-pletion of inventory and the availability of work, together withthe ostensible preparation of the plant for an indefinite shut-down,were part of a preconceived plan by the respondent to intimidateand coerce the employees from exercising rights guaranteed in Sec-tion 7 of the Act.Against this background the respondent on January 17 issued toitsemployees a written statement of the conditions upon whichitwould reopen the plant.To its prior position the respondentadded the condition that a new shop committee to replace the exist-ing shop committee be elected by employees reengaged and actively43 Cf., for example,National Labor Relations Board v. Fainblatt,306 U. S 601, rev'g98 F. (2d)615 (C. C. A. 3),setting aside1 N. L. R. B.864 and 4 N.L. R. B. 596. Seealso,Jeffery-DeWitt InsulatorCo. v N. L R. B.,91 F (2d) 134(C. C. A. 4),enf'g 1N. L. R. B 618,certiorari denied 302 U S731.4 InNational Labor Relations Board v.Sands ManufacturingCo, 306 U.S. 332, 342,setting aside on other grounds 1 N. L RB. 546 and aff'g 96 F.(2d) 721(C. C. A. 6),the Supreme Court of the United States stated :...The Act imposes upon the employer the . . . obligation to meet and bargainwith his employees representatives respecting proposed changes of an existing contract.See also,National Labor Relations Board v. Newark Morning Ledger Co,decided April 171941 (C. C. A. 3), enf'g as mod. 21 N. L. R. B. 988;Matterof LoutsHornick &Co. andTextile Trimming Workers Union,Local 2440,U. S. Textile Workers of America, 2N. L.R. B. 983;Matter of Essex Wire CorporationandUnited Electrical,Radioand MachineWorkers of America, Local, No.737, 19 N. L. R. B. 51 ;Matter of Rapid Roller Co.andLocal 120,United Rubber Workers of America,33 N L R B. 549. CfMatter of Kueh'ndMfg.Co. andLocal No. 1791, United Brotherhood of Carpenters and Joiners of America, 7N. L R B 30446National Licorice Co. v N. L. R. B ,309 U. S 350 aff'g as mod. 104 F. (2d) 655(C. C. A. 2), enf'g as mod. 5 N L R. B 40946H J. Heinz Co v National Labor Relations Board,311 U. S. 514, aff'g 110 F (21d)843 (C. C. A. 6), enf'g 10 N L. R. B. 963, 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed from among their own number upon the reopening ofthe plant."The respondent's demand for a new shop committeebecame a part of paragraph 14 of the 1938 contract which providedthat ". . . a new Shop Committee to replace the present Shop Co-mittee . . . shall be chosen by the employees from among the em-ployees reengaged and actively employed by the Company to nego-tiate and bargain collectively with the Company . . ." The re-spondent's insistence upon the inclusion of this provision in thecontract,however, contravenes the right granted employees bySection 7 of the Act "to bargain collectively through representativesof their own choosing."I submit that I am unable to understand the finding of the majority`that shop committeemen are not representatives of employees for thepurposes of collective bargaining or other mutual aid or protection asguaranteed by the Act.The record contains no evidence with respectto the function or nature of shop committees in the automobile or anyother industry.While administrative tribunals within limits mayutilize their own expert knowledge in the disposition of matters com-ing before them, I am not aware of any customor usagein industrywhich deprives shop committeemen of fullstature ascollective bar-gaining representatives.Section 2 (4) of the Act is plain. It defines"representatives" to include individuals as well as labor organizations.The shop committeemen acted as the representatives of the respondent'semployees for collective bargaining for they, with the assistance of thebusiness agent of Local 155, had negotiated and joined in the executionof the contracts of August 11 and October 12, 1337, and had partici-pated in the negotiations in January 1938.Moreover, I do not under-stand that plain statutory language must give way to custom or usagein industry.The operation of the provision quoted above from para-graph 14 compelled the employees to change the representatives theyhad freely chosen, and limited the field of choice of new representativesto those employees whom the respondent thereafter employed.Bythe terminology of the Act, the right of the employer to interfere with'the free selection of representatives for collective bargaining is ex-pressly proscribed.48The designation of representatives and themanner and method of their selection clearly are not subject matters ofcollective bargaining.The respondent made the determination ofemployee representatives a matter of collective bargaining by condi-tioning both the reopening of the plant and any resumption of bargain-47 As appears in the majoritydecision,the respondentlatermodified this condition topermit allemployeesto participate in the selection of the newshop committee.a See, for example,International Association of Machinists,et al v. National LaborRelationsBoard,311U. S. 72, aff'g110 F. (2d) 29(App D. C),enf'g 8 N. L. R. B. 621,rehearingdenied 311 U. S. 729. CLAYTON& LAMBERT MANUFACTURING CO.537ing upon the consent of Local 155 to contractual provisions limitingrepresentation.The extent to which such interference with the self-organizationof employees may have effect is illustrated by the agree-mentof the new shop committee as recorded in the minutes of a meet-ing with the respondent on February 6, 1940, that "seniority listedemployees only [are] to attend future Union meetings."By the interference, restraint, and coercion exercised upon the em-ployees and their representatives during the shut-down, the respond-ent forced the employees and their representatives to abandon theirright to bargain collectively through representatives of their ownchoosing, or to accept a continued shut-down of the plant.The factthat this coercion took effect partly through a contract with theU. A. W. A. neither relieves the respondent of responsibility for thecommissionof practices proscribed by the Act, nor constitutes awaiver of the employees' right to a free choice of representatives.4DAlthough the respondent hired neither new employees nor oldemployeeshaving less seniority than Cross as press operators after thereopening of-the plant, Cross was, along with Picken, Stoeber, andHarris,included within the respondent's general scheme to rid itself ofundesirable union leaders.It is immaterial that the respondent foundit unnecessary to alter Cross' seniority rating to accomplish its ends.Because of the respondent's unfair labor practices in requiring that anew shop committee succeed the old and that the old contracts be can-celed before resumption of bargaining negotiations and reopening ofthe plant, Cross, as well as other shop committeemen, lost top-seniority*° Section 10 (a) of the Act provides"The Board is empowered...to prevent anyperson from engaging in any unfair labor practice(listed in Section 8)affecting com-merce.This power shall be exclusive and shall not be affected by any other means ofadjustment or prevention that has been or may be established by agreement,code, law,or otherwise"Cf.McQuay-Norris Mfg.Co. v NationalLaborRelations Board,116 F. (2d)748 (C. C. A. 7), enf'gMatter of McQuay-Norris Mfg. CoandUnited Automobile Workersof America,Local226,21 N L. R B. 709 where the Board found a refusal to bargainwithin the meaning of Section 8(5) of the Act, although the labor organization entitledto exclusive recognition had been prevailed upon by the employer 'to accept a contractproviding for limited recognition.In approving the Board's order, the Court in that casesaid iNor do we think it is material,under the circumstances of this case,whether thelimited recognition granted by petitioner[the employer) was, or was not, approvedby members of Local 226 If so, it could mean nothing more thanthat the Unionafter engaging in a controversy for more than a year regarding its right to completerecognition,consented to accept the most it could obtain of a light to which it wasentitled for the asking.A consent given under such circumstances cannot be utilizedby petitioner to relieve it of its statutory duty to grant complete recognitionSee alsoMatter of Calumet Steel Division of Borg-Warner Corp.andAmalgamatedAsso-ciationofIron, Steel and Tin Workers of North America,Local 1027,through the SWOC,affiliated with the C.I.0., 23 N. L.It.B. 114, enf'd inNational Labor Relations Boardv. Calumet Steel Division of Borg-Warner Corp.,decided June 12, 1941(C. C. A.7),NationalLabor Relations Board v Newark Morning LedgerCo, decided April 17, 1941 (C C. A 3),enf'g as mod.21 N. L.R. B. 988. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDrating.In the absence of such unfair labor practices Cross and othershop committeemen would have retained their top-seniority ratings andwould have been the first employees recalled to work in their respectiveoccupational groups.Under these circumstances, I would find thatthe respondent discriminated with respect to the hire and tenure ofemployment of Cross, as well as with respect to other shop committee-men, and include him with the shop committeemen ordered reinstatedwith back pay.